 
 
I 
108th CONGRESS
2d Session
H. R. 4729 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. Emanuel introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to rename the earned income credit as the Ronald Reagan earned income credit. 
 
 
1.Ronald Reagan Earned Income Tax Credit
(a)In generalSection 32 of the Internal Revenue Code of 1986 is amended in the heading by striking Earned income and inserting Ronald Reagan earned income credit.
(b)Conforming changes
(1)The following provisions of the Internal Revenue Code of 1986 are each amended by inserting Ronald Reagan before earned income credit:
(A)Paragraphs (7) and (10) of section 6051(a).
(B)Section 6012(a)(8).
(C)Subparagraphs (F) and (K) of section 6213(g)(2).
(2)Section 32(g) of such Code is amended in the heading by inserting Ronald Reagan before earned income credit.
(3)Section 3507 of such Code is amended in the heading by inserting Ronald Reagan before earned income credit.
(4)Section 6695(g) of such Code is amended in the heading by inserting Ronald Reagan before earned income credit.
(5)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 32 and inserting the following new item:


Sec. 32. Ronald Reagan earned income credit.
(6)The table of sections for chapter 25 of such Code is amended by striking the item relating to section 3507 and inserting the following new item:


Sec. 3507. Advance payment of Ronald Reagan earned income credit.  
 
